COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Yogurt Culture, Inc. and Michelle Anderssen v. Shannon A. Lang,
                          PLLC

Appellate case number:    01-19-00414-CV

Trial court case number: 1103656

Trial court:              County Civil Court at Law No. 1 of Harris County

        On August 22, 2019, this Court issued an order staying the appeal after receiving notice
that appellant, Michelle Anderssen, had filed a petition for bankruptcy under Chapter 13 of the
Bankruptcy Code. On September 24, 2019, appellant, Yogurt Culture, Inc., filed a motion to
reinstate the appeal because the bankruptcy court dismissed Anderssen’s case on September 10,
2019. A copy of the bankruptcy court’s order is attached.
        Accordingly, we grant the motion and reinstate the appeal on the active docket. Appellant’s
brief received on August 30, 2019 is ordered filed as of the date of this order. Appellee’s brief
is due 30 days from the date of this order.
       It is so ORDERED.

Judge’s signature: ___Justice Peter Kelly______________________
                    Acting individually  Acting for the Court


Date: __October 8, 2019___